Citation Nr: 1530840	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-23 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for atrial fibrillation with hypertensive heart disease (claimed as a heart condition).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located Providence, Rhode Island.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.   VA will notify the appellant if further action is required.


REMAND

At the time of his May 2015 hearing, the Veteran indicated that he had submitted additional private treatment records to the VA examiner who had performed his heart examination for rating purposes in 2012.  A review of the private treatment records associated with VBMS and Virtual VA, the Board's electronic record keeping systems, reveals that the last private treatment records associated with the record were added prior to May 2012 VA examination.  As such, the Board is unsure if all the records that the Veteran referenced at the time of the May 2015 hearing are currently of record.  

At the time of his May 2015 hearing, the Veteran also made reference to his atrial fibrillation occurring in close proximity to his prostate surgery and stating that his atrial fibrillation had increased in severity following his prostate cancer treatment.  The Board notes that service connection is currently in effect for residuals of prostate cancer.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Moreover, while the Veteran was afforded a VA heart examination in May 2012, the examiner did not render an opinion as to the etiology of the Veteran's atrial fibrillation or hypertensive heart disease and its relationship to the Veteran's period of service.  Both the Veteran and his representative noted that no opinion 
had been rendered at the time of the May 2015 hearing.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In light of the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current heart disorder, to include hypertensive heart disease and atrial fibrillation, and its relationship, if any, to his period of service and/or his service-connected prostate cancer residuals.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any physician/treatment facility that has provided treatment for any heart disorders, to include atrial fibrillation and hypertensive heart disease, since March 2012.  After obtaining written authorization from the Veteran, obtain and associate the identified records with the record.  

2.  Thereafter, schedule the Veteran for the appropriate VA examination by a VA physician to assist in determining the nature and etiology of any current heart disorder, to include hypertensive heart disease and atrial fibrillation.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that any current heart disorder, to include hypertensive heart disease and atrial fibrillation, if found, had its onset in service or is otherwise related to the Veteran's period of service, to include by way of exposure to Agent Orange in Vietnam?

(b)  If not, is it as likely as not (50 percent probability or greater) that any current heart disorder, to include hypertensive heart disease and atrial fibrillation, is caused by the service-connected prostate cancer residuals?

(c)  If not, is it at least as likely as not (50 percent probability or greater) that any current heart disorder, to include hypertensive heart disease and atrial fibrillation, is aggravated (permanently worsened) by the service-connected prostate cancer residuals?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.  

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

